 Case 3:17-cv-01362 Document 150 Filed 01/31/20 Page 1 of 18 PageID #: 878



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

THE CITY OF HUNTINGTON,

     Plaintiff,

v.                                      Civil Action No. 3:17-01362
                                        Hon. David A. Faber
AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

     Defendants.
CABELL COUNTY COMMISSION,

     Plaintiff,
                                        Civil Action No. 3:17-01665
v.                                      Hon David A. Faber

AMERISOURCEBERGEN DRUG
CORPORATION, et al.,

     Defendants.




       MEMORANDUM IN SUPPORT OF DISTRIBUTOR DEFENDANTS’
        MOTION TO COMPEL FURTHER DISCOVERY RESPONSES
    Case 3:17-cv-01362 Document 150 Filed 01/31/20 Page 2 of 18 PageID #: 879



                                         INTRODUCTION

        On October 25, 2019, Distributor Defendants 1 served their first sets of interrogatories

(Exhibit A) and requests for production (Exhibit B) on the track two plaintiffs—City of Huntington

and Cabell County Commission (“Cabell County”) (collectively, “Plaintiffs”). Those requests

seek basic information to which Distributor Defendants are clearly entitled, including certain

information that plaintiffs are normally obligated to disclose automatically pursuant to Rule 26(a)

at the outset of any civil action. The information sought is central to plaintiffs’ claims and essential

to Distributor Defendants’ ability to defend themselves in this action.

        Cabell County.      Cabell County responded to Distributor Defendants’ requests on

December 3, 2019 (Exhibits C, D), but its responses were plainly deficient. Among other issues,

Cabell County refused to answer when it first became aware that prescription opioids were being

abused within its geographic boundaries (ROG 5), 2 refused to provide information regarding

opioid-related expenditures (ROG 10), and generally failed to indicate whether it would or would

not produce any responsive documents. Distributor Defendants sent Cabell County a deficiency

letter highlighting these and other issues on December 6 (Exhibit E), and Cabell County responded

on December 10 (Exhibit F), generally electing to “stand by” its deficient responses. Cabell

County submitted “amended” responses following a meet and confer on December 13 (Exhibits

G, H), but those “amended” responses are likewise deficient.

        City of Huntington. City of Huntington similarly responded to Distributor Defendants’

requests on December 3, 2019 (Exhibits I, J), and while its responses were generally more



1
        AmerisourceBergen Drug Corporation, Cardinal Health, Inc., and McKesson Corporation
2
       For purposes of convenience, this memorandum summarizes or paraphrases many of the
discovery requests that are discussed; such summarization or paraphrasing is not intended to
supersede or otherwise limit any of the original requests.

                                                   2
     Case 3:17-cv-01362 Document 150 Filed 01/31/20 Page 3 of 18 PageID #: 880



complete than those of Cabell County, there remain critical deficiencies necessary for the

distributor defense.     Distributor Defendants sent City of Huntington a deficiency letter on

December 6 (Exhibit K), and City of Huntington responded on December 12 (Exhibit L). City of

Huntington’s follow-up on December 17 (Exhibit M) following our December 13 meet and confer,

did not address the areas of disagreement in this letter.

                                           ARGUMENT

        For the reasons set forth below, Distributor Defendants request an order compelling both

City of Huntington and Cabell County to provide full, complete, and responsive answers to the

listed discovery requests.

I.      CABELL COUNTY’S DISCOVERY RESPONSES ARE DEFICIENT.

        Cabell County’s present discovery responses are deficient and must be supplemented for

the following reasons.

        A.     Cabell County’s Responses to Distributor Defendants’ Interrogatories Are
               Deficient.

        Interrogatory No. 5: This interrogatory asks Cabell County to identify the date and

manner in which it first became aware that prescription opioids were being abused or diverted

within its geographic boundaries. Rather than provide a substantive response to this basic request,

Cabell County has (1) raised wholly irrelevant and improper legal arguments concerning statute

of limitations and (2) provided vague information concerning when it was “likely” on constructive

notice of the opioid epidemic by combing through public news records. See Ex. G at 9–10. Those

responses are insufficient. Distributor Defendants are entitled to a certified response setting forth

Cabell County’s understanding as to when it was actually on notice of prescription opioid abuse

and diversion, not a post-hoc listing of news articles compiled by counsel. Despite Distributor




                                                  3
   Case 3:17-cv-01362 Document 150 Filed 01/31/20 Page 4 of 18 PageID #: 881



Defendants’ efforts, Cabell County has refused to meaningfully meet and confer on this issue,

instead asserting that “[t]his issue is ripe for [the MDL Special Master].” See Ex. F at 2.

       Interrogatory Nos. 6 and 7: These interrogatories seek related information: (1) the

maximum number of opioid pills or dosage units that Cabell County believes should properly have

been distributed (ROG 6); and (2) the number of prescription opioids that Cabell County believes

were diverted (ROG 7).       Cabell County failed to provide a substantive response to either

interrogatory, instead asserting (without support) that: (1) the number of prescription opioids

distributed in Cabell County was “facially in excess of any reasonable assessment of the medical

need of the community” (ROG 6); and (2) the number of prescription opioids that were diverted

within Cabell County is “immeasurable.” See Ex. G at 11–12. Those responses are insufficient.

       Interrogatories 6 and 7 seek information that is foundational to Cabell County’s core

allegations: that Distributor Defendants distributed an excess number of prescription opioids, and

failed to prevent diversion of same. Distributor Defendants are thus entitled to concrete answers

setting forth Cabell County’s understanding as to the proper volume of prescription opioids and a

full accounting of the prescription opioid pills that Cabell County believes were diverted within

its geographic boundaries. At a minimum, Cabell County should be compelled to immediately

disclose the “suspicious orders” it claims to have identified in response to Interrogatory No. 7. See

Ex. G at 12. Despite Distributor Defendants’ efforts, Cabell County has refused to meaningfully

meet and confer on these issues, instead asserting that they are “ripe for [the MDL Special

Master].” See Ex. F at 2.

       Interrogatory No. 8: This interrogatory seeks information regarding the pharmacies,

doctors, healthcare providers, and drug retailers that Cabell County alleges diverted or wrongfully

dispensed prescription opioids, thereby causing injury. As an initial matter, Cabell County has



                                                 4
   Case 3:17-cv-01362 Document 150 Filed 01/31/20 Page 5 of 18 PageID #: 882



waived any objection to the information sought by this interrogatory by providing a response

identifying two pharmacies and two individuals. See Ex. G at 13–14. Cabell County’s cherry-

picked listing of pharmacies and individuals is improper. If Cabell County cannot identify any

other pharmacies, doctors, healthcare providers, or drug retailers that diverted or wrongfully

dispensed prescription opioids, it should so certify. On the other hand, if Cabell County intends

to introduce evidence concerning other entities in this litigation, it must supplement its response

to identify those entities. Despite Distributor Defendants’ efforts, Cabell County has refused to

meaningfully meet and confer on this issue, instead asserting that “[t]his issue is ripe for [the MDL

Special Master].” See Ex. F at 2.

       Interrogatory No. 9: This interrogatory seeks information regarding each investigation,

arrest, or prosecution within Cabell County involving opioids.         Plaintiff did not provide a

substantive response to this interrogatory, and it is insufficient to respond that Plaintiff has

requested information from other sources or may be able to provide information at some

unspecified point in the future. Defendants are entitled to a clear, complete, and coherent response

to this interrogatory, which seeks basic information necessary to test Plaintiff’s claims during fact

discovery. Despite Distributor Defendants’ efforts, Cabell County has refused to meaningfully

meet and confer on this issue, instead asserting that “[t]his issue is ripe for [the MDL Special

Master].” See Ex. F at 3.

       Interrogatory No. 10: This interrogatory seeks information concerning Cabell County’s

efforts to address “hazards to public safety” allegedly caused by the Distributor Defendants and

“the amount of taxpayer dollars … expended to fund th[ose] efforts.” Although Cabell County

admits that it has “dedicated tremendous resources to fighting the opioid epidemic,” Ex. G at 15,

it refuses to provide any information whatsoever concerning those resources. The apparent basis



                                                 5
   Case 3:17-cv-01362 Document 150 Filed 01/31/20 Page 6 of 18 PageID #: 883



for Cabell County’s refusal is its decision to sever certain defendants and dismiss certain counts

from its complaint. Neither basis justifies Cabell County’s deficient response.

       First, the identity of defendants in the case has absolutely nothing to do with whether

Distributor Defendants are entitled to the information sought by this interrogatory, and Cabell

County does not explain otherwise. Second, even in a nuisance-only trial, information concerning

Cabell County’s opioid-related expenditures, if any, remains both relevant and important. Among

other things, such information is relevant to assessing Cabell County’s knowledge of and response

to the opioid crisis, the extent of harm caused by the opioid crisis, and whether the opioid crisis

constituted a “public nuisance” in Cabell County. Information concerning past damages will also

be relevant in comparing and assessing Cabell County’s abatement plan and request for forward-

looking money damages. Thus, it is simply irrelevant that, at this point, Cabell County “is not

seeking reimbursement of past/future economic losses,” see Ex. G at 15, the information sought

by Interrogatory No. 10 is relevant and discoverable, and Cabell County must provide a full

response. Distributor Defendants are entitled to receive a complete substantive response to this

interrogatory now, during the fact discovery period, so that they have an opportunity to seek

follow-up fact discovery based on Cabell County’s response.

       Despite Distributor Defendants’ efforts, Cabell County has refused to meaningfully meet

and confer on this issue, instead asserting that “[t]his issue is ripe for [the MDL Special Master].”

See Ex. F at 3.

       Interrogatory No. 11: This interrogatory seeks information regarding Cabell County’s

efforts to recover expenditures related to prescription opioid addiction, misuse, abuse, or

overdoses. Cabell County has refused to provide a substantive response to this interrogatory

beyond a meaningless global reference to the 1,603 paragraph third amended complaint. Nor has



                                                 6
   Case 3:17-cv-01362 Document 150 Filed 01/31/20 Page 7 of 18 PageID #: 884



Cabell County provided any explanation for its refusal to provide a substantive response to this

interrogatory, which seeks basic information to which Distributor Defendants are clearly entitled.

Despite Distributor Defendants’ efforts, Cabell County has refused to meaningfully meet and

confer on this issue, instead asserting that “[t]his issue is ripe for [the MDL Special Master].” See

Ex. F at 3.

       B.      Cabell County’s Responses to Distributor Defendants’ Requests for
               Production Are Deficient.

       Cabell County’s Failure to Actually Respond: The federal rules provide that for each

item or category of documents requested, “the response must either state that inspection and related

activities will be permitted as requested or state with specificity the grounds for objecting to the

request, including the reasons.” See Fed. R. Civ. P. 34(b)(2)(B). The vast majority of Cabell

County’s responses fail to actually indicate whether Cabell County will produce documents or not,

or whether Cabell County is withholding responsive documents on the basis of some objection or

narrowing of the request. Cabell County’s responses therefore do not comply with the federal

rules, and must be amended to clearly indicate Cabell County’s intended action in response to each

request. Although Distributor Defendants raised this issue in their December 6 letter, see Ex. E at

4, Cabell County has thus far refused to respond or meaningfully meet and confer on this issue.

       RFP No. 1: This request seeks all documents that relate to the volumes of opioids

prescribed, dispensed, sold, distributed, diverted, and/or used within Cabell County. Although

Cabell County’s responses identify certain cherry-picked documents that have been produced in

response to this request, Cabell County has failed to indicate whether any other responsive

documents exist or whether it is withholding documents on the basis of some objection or

unexpressed narrowing of the request. Cabell County should be required to clearly indicate




                                                 7
   Case 3:17-cv-01362 Document 150 Filed 01/31/20 Page 8 of 18 PageID #: 885



whether it is willing to search for and produce all documents in its possession, custody, or control

that are responsive to RFP No. 1.

       RFP No. 2: This request seeks all documents that relate to any alleged “suspicious orders”

placed by or shipped to any person within Cabell County. Cabell County’s response merely

identifies certain vague categories of evidence that it intends to rely on at trial without

(1) indicating whether those categories represent a complete accounting of responsive documents

or (2) indicating whether it will actually produce documents falling within those categories in

discovery. See Ex. H at 3. Until Distributor Defendants receive a response to both of the foregoing

questions, they are unable to test the sufficiency of Cabell County’s response in any meaningful

way. Despite Distributor Defendants’ efforts, Cabell County has refused to meaningfully meet

and confer on this issue, instead asserting that “[t]his issue is ripe for [the MDL Special Master].”

See Ex. F at 3.

       RFP No. 3: This request seeks all documents concerning the volume of opioids that Cabell

County believes, suspects, or contends could or should properly have been distributed for

legitimate medical purposes. Cabell County’s response, that it “is not aware of any such

documents nor of any standard which sets forth the [appropriate] volume of Prescription Opioids,”

see Ex. H at 3, is non-responsive to the request and plainly deficient under Fed. R. Civ. P.

34(b)(2)(B). Cabell County must be required to immediately supplement its response to indicate

whether it will search for and produce responsive documents notwithstanding its current

“awareness” of whether such documents exist. Despite Distributor Defendants’ efforts, Cabell

County has refused to meaningfully meet and confer on this issue, instead asserting that “[t]his

issue is ripe for SM Cohen.” See Ex. F at 3.




                                                 8
    Case 3:17-cv-01362 Document 150 Filed 01/31/20 Page 9 of 18 PageID #: 886



       RFP No. 4: This request seeks all documents that relate to the abuse, use, misuse,

prescribing, dispensing, sale, distribution, addiction to, and/or diversion of prescription and other

opioids. Although Cabell County has identified certain vague categories of documents that it will

produce “on a rolling basis” in response to this request, see Ex. H at 4, it fails to indicate whether

those categories are exhaustive of all responsive documents, or whether certain categories of

responsive documents are being withheld. Cabell County must be required to clearly indicate one

way or another before Distributor Defendants are able to meaningfully test the sufficiency of

Cabell County’s response. Despite Distributor Defendants’ efforts, Cabell County has refused to

meaningfully meet and confer on this issue, instead asserting that “[t]his issue is ripe for SM

Cohen.” See Ex. F at 3.

       RFP Nos. 5, 6, 7, 8, and 16 3: Cabell County’s responses to each of these requests are

substantively identical, indicating that Plaintiff “was not in possession of any such documents prior

to this litigation” while providing absolutely no indication as to whether Plaintiff will agree to

search for or produce any potentially responsive documents now or at any point in the future. See

Ex. H at 5–6, 9. In response to Distributor Defendants’ December 6 letter, Cabell County indicated

that is “harvesting this information” and “needs no reminder” of its obligation to supplement its


3
        These requests seek documents that are clearly relevant: (5) documents that relate to
diversion of Prescription Opioids or dispensing of Prescription Opioids for other than legitimate
medical purposes, including documents identifying Persons involved in such diversion or
dispensing; (6) documents relating to any violation of state or federal law or regulation, or any
other wrongful conduct, by, among others, any pharmacy, healthcare provider, manufacturer, or
distributor; (7) documents relating to any law enforcement or administrative investigations,
prosecutions, or enforcement actions relating to opioids within or affecting Your geographical
area; (8) documents relating to individuals or entities whose conduct relating to Prescription
Opioids You believe, suspect, or contend caused You harm; and (16) documents that state, discuss,
reflect or suggest recommendations for programs, initiatives, or actions taken by You, any agency
of West Virginia or the federal government to, among other things, prevent, treat, or otherwise
ameliorate wrongful importation or distribution, abuse, misuse of, or addiction to, opioids. See
Ex. B at 5, 7.


                                                  9
    Case 3:17-cv-01362 Document 150 Filed 01/31/20 Page 10 of 18 PageID #: 887



answers, but still refuses to indicate whether it will search for or produce documents responsive to

these requests. See Ex. F at 3. Cabell County must do so in accordance with the federal rules

before Distributor Defendants can meaningfully test the sufficiency of its responses. Despite

Distributor Defendants’ efforts, Cabell County has refused to meaningfully meet and confer on

this issue, instead asserting that “[t]his issue is ripe for SM Cohen.” See id.

        RFP Nos. 9, 12, 13, 14, 18, 19, 20, 21, 22 4: Cabell County’s responses to each of these

requests are substantively identical, indicating that there are no responsive documents (or,

alternatively, “[n]one other than the pending litigation”). See Ex. H at 6, 8–11. In response to

Distributor Defendants’ December 6 letter, Cabell County clarified that it is “unaware of the

existence of any of the types of documents referenced in these discovery requests,” but otherwise

refused to indicate whether it will specifically search for or produce responsive documents. See

Ex. F at 3. That response is plainly insufficient. Distributor Defendants are entitled to a clear




4
        These requests seek the following categories of relevant documents: (9) documents related
to the West Virginia Controlled Substance Automated Prescription Program, and any use made of
that program or actions taken based on it; (12) documents relating to transactions with
manufacturers, distributors, or dispensers of Prescription Opioids Regarding Prescription Opioids;
(13) documents relating to the prescription nor dispensing of Prescription Opioids by any
physician, pharmacist, or health care provider employed by You or who practiced at a facility
owned, affiliated, operated, or supported by or with You; (14) documents relating to the legitimate
need for or use of Prescription Opioids; (18) documents relating to You efforts to recover
expenditures relating to Prescription Opioid addiction, misuse, abuse, or overdose in Your
geographic boundaries from any Person, including various types of entities listed; (19) documents
related to or communications between You and any federal, state, or local official or agency,
insurer, third-party payer, or pharmacy benefit manager that refer or relate to Suspicious Orders,
diversion, improper prescribing, unlawful sale, or other suspected wrongdoing related to
Prescription Opioids, or the possession, abuse, illegal sale, or addiction to other opioids; (20)
documents constituting or relating to any communication or transaction between You and Your
insurers, workers’ compensation providers, or Medicare/Medicate relating to Prescription Opioids;
(21) documents constituting or relating to any communication or transaction with any
manufacturer, distributor, or dispenser of Prescription Opioids; and (22) documents that refer or
relate to You awareness or analysis of, or meetings, presentations, or proposals involving, the
abuse, use, misuse, addiction to, or diversion or Prescription Opioids, or possession, abuse, illegal
sale, or addiction to other opioids. See Ex. B at 5–8.

                                                 10
  Case 3:17-cv-01362 Document 150 Filed 01/31/20 Page 11 of 18 PageID #: 888



response for each of the aforementioned discovery requests setting forth whether Cabell County

will agree to search for and produce responsive documents; only then can Distributor Defendants

test the sufficiency of Cabell County’s response. Despite Distributor Defendants’ efforts, Cabell

County has refused to meaningfully meet and confer on this issue, instead asserting that “[t]his

issue is ripe for SM Cohen.” See Ex. F at 3.

       RFP Nos. 11 and 15: These requests seek documents relating to Cabell County’s opioid-

related expenditures, including “any cost, expenditure, damage, loss, or harm” for which Cabell

County is seeking equitable or monetary relief in this litigation. Cabell County’s answers, both in

its initial and “amended” responses, are deficient. Cabell Count objects, in essence, that because

it is not seeking “damages for private nuisance,” it need not produce any documents responsive to

RFP Nos. 11 and 15, but instead can “disclose an abatement plan through expert witness

testimony.” See Ex. F at 4. Cabell County’s objections miss the mark.

       First, for the reasons described supra, information relating to Cabell County’s opioid-

related expenditures is relevant to this litigation regardless of whether Cabell County seeks past

damages as part of its public nuisance claim. Second, RFP No. 11 seeks documents relating to

equitable relief sought by Cabell County. Because abatement is an equitable remedy, any

documents it intends to rely on in forming an abatement plan (whether contained in an expert

report or not) are covered by this request and must be produced. Third, RFP No. 11 seeks

documents, not expert opinion. Thus, it is no answer to RFP No. 11 to indicate that Cabell County

intends to offer an expert abatement plan at some unspecified point in the future. Cabell County

may not decline to produce the factual bases for their damages demands—abatement or

otherwise—during the fact discovery period on the ground that they will later provide expert

opinions about those damages demands. Among other reasons, Distributor Defendants are entitled



                                                11
  Case 3:17-cv-01362 Document 150 Filed 01/31/20 Page 12 of 18 PageID #: 889



to receive complete substantive responses to RFP Nos. 11 and 15 now, during the fact discovery

period, so that they have an opportunity to seek follow-up fact discovery based on Cabell County’s

responses. If Cabell County is permitted to wait until after the close of the fact discovery period

to provide the requested information—or whatever subset of it Cabell County’s damages experts

elect to provide—the Distributor Defendants would lose the ability to further test the ultimate

factual bases for Cabell County’s damages demands. Finally, Cabell County’s assertion that the

information is irrelevant “[u]nless you assert a claim that we failed to mitigate the epidemic,” see

Ex. F at 4, only serves to highlight the relevance of the request. Failure to mitigate is not a “claim”

that Distributor Defendants need to assert, and Distributor Defendants will be unable to test

whether Cabell County failed to mitigate damages unless and until the documents sought by RFP

Nos. 11 and 15 are produced.

        Despite Distributor Defendants’ efforts, Cabell County has refused to meaningfully meet

and confer on this issue, instead asserting that “[t]his issue is ripe for [the MDL Special Master].”

See Ex. F at 4.

       RFP No. 17: In response to RFP No. 17, Cabell County indicated that it was “in the

process of collecting such documents to sustain its burden of proof and will timely supplement its

response.” See Ex. H at 9. Critically, Cabell County’s response does not indicate: (1) whether

inclusion of the term “to sustain its burden of proof” represents a narrowing of the request; or (2)

whether it actually intends to produce documents that are “harvested” in response to RFP No. 17.

Cabell County must be required to answer both questions before Distributor Defendants are able

to meaningfully test the sufficiency of its response. Despite Distributor Defendants’ efforts, Cabell

County has refused to meaningfully meet and confer on this issue, instead asserting that “[t]his

issue is ripe for [the MDL Special Master].” See Ex. F at 4.



                                                  12
  Case 3:17-cv-01362 Document 150 Filed 01/31/20 Page 13 of 18 PageID #: 890



       RFP No. 24: This request seeks all documents that Cabell County identified or relied on

in responding to Distributor Defendants’ first set of interrogatories. Cabell County’s response

does not indicate whether it will search for or produce any documents responsive to this request.

Despite Distributor Defendants’ efforts, Cabell County has refused to meaningfully meet and

confer on this issue, instead asserting that “[t]his issue is ripe for [the MDL Special Master].” See

Ex. F at 4.

II.    CITY OF HUNTINGTON’S DISCOVERY RESPONSES ARE DEFICIENT.

       Responses from City of Huntington share several of the issues identified above, presented

in abbreviated form below.

       A.      City of Huntington’s Responses to Distributor Defendants’ Interrogatories
               Are Deficient.

       Interrogatory No. 5: This interrogatory asks City of Huntington to identify the date and

manner in which it first became aware that prescription opioids were being abused or diverted

within its geographic boundaries. City of Huntington’s response confirmed that it “has been made

aware” of instances of diversion and abuse “at different times,” but does not provide a date for

such awareness. See Ex. I at 17–18. Instead, it includes various dates for actions the government

took in response to that awareness. Id. As with Cabell County, Distributor Defendants are entitled

to a certified answer to their question.

       Interrogatory No. 6: This interrogatory seeks the maximum number of opioid pills or

dosage units that City of Huntington believes should properly have been distributed for legitimate

medical purposes. Curiously, City of Huntington first responds that “Plaintiff will not speculate”

on what should have been distributed “for legitimate medical purposes,” and that “this is not

anticipated to be the subject of expert testimony.” See Ex. I at 18–19. Years into this litigation, it




                                                 13
  Case 3:17-cv-01362 Document 150 Filed 01/31/20 Page 14 of 18 PageID #: 891



is stunning that Plaintiff does not think the legitimate medical need for Prescription Opioids should

have any bearing on this case.

        Distributor Defendants disagree. Contrary to City of Huntington’s unsupported claim, in

response to our deficiency letter, that ‘[t]hese records are in the possession of distributors and

pharmacies,” see Ex. L at 3, they are not. City of Huntington should provide an amount, or

information to support an amount, of Prescription Opioids that should necessarily have been

distributed to their city to support legitimate medical purposes.

        Interrogatory No. 7: This interrogatory asks for the number of prescription opioids that

City of Huntington believes were diverted. City of Huntington substitutes its own question for

ours, both in its initial responses and in response to our deficiency letter, by discussing suspicious

orders. See, Ex. I at 19–20; Ex. L at 3. City of Huntington must respond regarding its knowledge

of diversion, which is simply different than suspicious ordering.

        Interrogatory No. 8: This interrogatory seeks information regarding the pharmacies,

doctors, healthcare providers, and drug retailers that City of Huntington alleges diverted or

wrongfully dispensed prescription opioids, thereby causing injury. In response, City of Huntington

listed the National Pharmacy Defendants, one independent pharmacy, and three individual

prescribers. If City of Huntington cannot identify any other pharmacies, doctors, healthcare

providers, or drug retailers that diverted or wrongfully dispensed prescription opioids, it should so

certify. On the other hand, if City of Huntington intends to introduce evidence concerning other

entities in this litigation, it must supplement its response to identify those entities.

        B.      City of Huntington’s Responses to Distributor Defendants’ Requests for
                Production.

        City of Huntington has indicated that it either agrees to or is willing to discuss nearly all of

Distributor Defendants’ RFPs. See, Ex. L at 4–5. This makes it even more clear that Cabell


                                                   14
  Case 3:17-cv-01362 Document 150 Filed 01/31/20 Page 15 of 18 PageID #: 892



County’s refusal to cooperate on these issues is unreasonable. That said, to the degree that City of

Huntington seeks to limit production based on their distinction between damages and abatement,

we disagree based on the reasoning for Cabell County’s Responses to RFP Nos. 11 and 15 above.

                                         CONCLUSION

       For the foregoing reasons, Plaintiffs’ discovery responses are plainly deficient and must be

supplemented so that Distributor Defendants can have a meaningful opportunity to take the fact

discovery needed to test Plaintiffs’ claims.

Dated: January 31, 2020

Respectfully Submitted,

McKesson Corporation
By Counsel:

/s/ Jeffrey M. Wakefield
Jeffrey M. Wakefield (WVSB #3894)
jwakefield@flahertylegal.com
Jason L. Holliday (WVSB #12749)
jholliday@flahertylegal.com
FLAHERTY SENSABAUGH BONASSO PLLC
P.O. Box. 3843
Charleston, WV 25338-3843
Telephone: (304) 345-0200

/s/ Geoffrey E. Hobart
Geoffrey E. Hobart
Mark H. Lynch
Christian J. Pistilli
Laura Flahive Wu
COVINGTON & BURLING LLP
One CityCenter
850 Tenth Street NW
Washington, DC 20001
Tel: (202) 662-5281
ghobart@cov.com
mlynch@cov.com
cpistilli@cov.com
lflahivewu@cov.com



                                                15
  Case 3:17-cv-01362 Document 150 Filed 01/31/20 Page 16 of 18 PageID #: 893



AmerisourceBergen Drug Corporation
By Counsel:

/s/ Gretchen M. Callas
Gretchen M. Callas (WVSB #7136)
JACKSON KELLY PLLC
Post Office Box 553
Charleston, West Virginia 25322
Tel: (304) 340-1000
Fax: (304) 340-1050
gcallas@jacksonkelly.com

/s/ Robert A. Nicholas
Robert A. Nicholas
Shannon E. McClure
REED SMITH LLP
Three Logan Square
1717 Arch Street, Suite 3100
Philadelphia, PA 19103
Tel: (215) 851-8100
Fax: (215) 851-1420
rnicholas@reedsmith.com
smcclure@reedsmith.com

Cardinal Health, Inc.
By Counsel:

/s/ Steven R. Ruby
Brian A. Glasser (WVSB #6597)
Steven R. Ruby (WVSB #10752)
Raymond S. Franks II (WVSB #6523)
BAILEY GLASSER LLP
209 Capitol Street
Charleston, West Virginia 25301
Telephone: (304) 345-6555
Facsimile: (304) 342-1110
Counsel in Cabell County action

 /s/ Enu Mainigi
Enu Mainigi
F. Lane Heard III
Ashley W. Hardin
WILLIAMS & CONNOLLY LLP
725 Twelfth Street NW
Washington, DC 20005
Tel: (202) 434-5000

                                      16
 Case 3:17-cv-01362 Document 150 Filed 01/31/20 Page 17 of 18 PageID #: 894



Fax: (202) 434-5029
emainigi@wc.com
lheard @wc.com
ahardin@wc.com




                                     17
  Case 3:17-cv-01362 Document 150 Filed 01/31/20 Page 18 of 18 PageID #: 895



                                 CERTIFICATE OF SERVICE

       The undersigned counsel hereby certifies that on this 31st day of January, the

foregoing “Memorandum in Support of Distributor Defendants’ Motion to Compel

Further Discovery Responses” was served using the Court’s CM/ECF system, which will

send notification of such filing to all counsel of record.

                                                             /s/ Jeffrey M. Wakefield
                                                             Jeffrey M. Wakefield (WVSB #3894)




                                                  18
